DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-3 are pending.


Claim Objections
The objection to the claims has been withdrawn.


Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al., US Patent Pub. US 20190105729 A1 (hereinafter Hatada) in view of Haeufgloeckner et al., US Patent Pub. US 20150108100 A1 (hereinafter Haeufgloeckner) in view of Yoshihiro et al., Japanese Patent Num JP2001273022A (hereinafter Yoshihiro).

Claim 1
Hatada teaches a spot welding system (Hatada, Para [0027] - - A spot welding system.) comprising: a robot-side system having a robot and a robot-side control unit which controls driving of the robot (Hatada, Para [0028-29] - - A spot welding robot with a robot side controller/”control unit” that controls the movement/driving of the robot.); and a welder-side system having a welding gun mounted to the robot, and a welder-side control unit (Hatada, Para [0030-31] - - A spot welding system with a welding gun mounted to the robot and a welder side machine/”control unit”.), wherein the robot-side system includes: a storage unit which stores in advance a required welding time needed in a spot welding operation of one location or a plurality of spot welding operations (Hatada, Para [0033-34], [0078] - - A computer running software/”storage unit” storing a predetermined welding time used in spot welding operations.); a welding time measurement unit which measures an actual time from when a welding start command is outputted until receiving a welding completion command. (Hatada, Para [0034-35] - - A robot controller that measures welding time from when a welding command signal/”start command” is transmitted to the welding machine to when the welding completion signal/command is received.)
But Hatada fails to specify a comparative determination unit which determines quality by comparing the required welding time stored in the storage unit and the actual welding time measured by the welding time measurement unit.
However, Haeufgloeckner teaches a comparative determination unit which determines quality by comparing the required welding time stored in the storage unit and the actual welding time measured by the welding time measurement unit. (Haeufgloeckner, Para [0028-29], [0033] - - A central control/”comparative determination unit” that determines quality of spot welds by comparing a reference/required welding time stored in a central memory/”storage unit” to a measured/actual welding time.)
Hatada and Haeufgloeckner are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada, and incorporating the central control that determines quality of spot welds by comparing a reference welding time stored in a central memory to a measured welding time, as taught by Haeufgloeckner.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide monitoring and controlling of the quality of spot welds by comparing a reference welding time stored in a central memory to a measured welding time, as suggested by Haeufgloeckner (Para [0002]).
But the combination of Hatada and Haeufgloeckner fails to clearly specify a storage unit which stores in advance a required overall welding time needed in a plurality of spot welding operations, and the actual welding time for the plurality of spot welding operations measured.
However, Yoshihiro teaches a storage unit which stores in advance a required overall welding time needed in a plurality of spot welding operations (Yoshihiro, Abstract, Para [0098], [0103-106] - - A memory/”storage unit” that stores a calculated/”in advance” required total/overall welding time needed to perform multiple welding operations.), and the actual welding time for the plurality of spot welding operations measured. (Yoshihiro, Para [0098], [0142-145] - - Calculate an effective /actual work/welding time during a motion simulation of welding for a plurality of welding operations.) 
Hatada, Haeufgloeckner, and Yoshihiro are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada and Haeufgloeckner, and incorporating the memory that stores a calculated required total welding time needed to perform multiple welding operations and calculate an effective work time during a motion simulation of welding for a plurality of welding operations, as taught by Yoshihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the suitability of a working time for the welding machine by using a memory that stores a calculated required total welding time needed to perform multiple welding operations and calculate an effective work time during a motion simulation of welding for a plurality of welding operations, as suggested by Yoshihiro (Abstract).

Claim 3
The combination of Hatada, Haeufgloeckner, and Yoshihiro teaches all the limitations of the base claims as outlined above.  
Yoshihiro further teaches the storage unit stores in advance the required overall welding time needed for welding a plurality of welding parts. (Yoshihiro, Abstract, Para [0009], [0103-106] - - A memory/”storage unit” that stores a calculated/”in advance” required total/overall welding time needed to perform multiple welding operations.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above automated welding system, as taught by Hatada and Haeufgloeckner, and incorporating the memory that stores a calculated required total welding time needed to perform multiple welding operations for a plurality of parts, as taught by Yoshihiro.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the suitability of a working time for the welding machine by using a memory that stores a calculated required total welding time needed to perform multiple welding operations for a plurality of parts, as suggested by Yoshihiro (Abstract).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatada et al., US Patent Pub. US 20190105729 A1 (hereinafter Hatada) in view of Haeufgloeckner et al., US Patent Pub. US 20150108100 A1 (hereinafter Haeufgloeckner) in view of Yoshihiro et al., Japanese Patent Num JP2001273022A (hereinafter Yoshihiro) as applied to Claims 1 and 3 above, and in view of Cartiman, “PLC Control for Automatic Welding Machine”, Oct 2011, PLC Ladder, PP 3-4.

Claim 2
The combination of Hatada, Haeufgloeckner, and Yoshihiro teaches all the limitations of the base claims as outlined above.  
	But the combination of Hatada, Haeufgloeckner, and Yoshihiro fails to clearly specify wherein a PLC is interposed between the robot-side system and the welder-side system.
However, a PLC is an interface to the welder-side system. (Cartiman, Page 4 - - A PLC acting as an interface to the welder of a welding system.)
Hatada, Haeufgloeckner, Yoshihiro, and Cartiman are analogous art because they are from the same field of endeavor.  They relate to automated welding systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the welder side system of the above automated welding system, as taught by Hatada, Haeufgloeckner, and Yoshihiro, and incorporating a PLC acting as an interface to the welder of a welding system, as taught by Haeufgloeckner.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide real time safety functionality by adding a PLC acting as an interface to the welder of a welding system, as suggested by Haeufgloeckner (Page 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119